DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 03/29/2021.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Brian Rosenbloom (Reg. No. 77,584) on April 13, 2021. After the telephone conference, Mr. Rosenbloom has agreed and authorized the Examiner to amend Claims 1 and 8.

Claims
Replacing claims 1 and 8 as following:

1. (Currently Amended) A method performed by a communication node for enabling Over The Air (OTA) testing, wherein the communication node comprises at least one active antenna, the method comprising:
transmitting a test signal OTA by emitting a radiation pattern from the active antenna, wherein  the active antenna scans two or more directions when emitting the radiation pattern, wherein  said two or more directions include a first direction and a second direction, and
the active antenna scans said two or more directions when emitting the radiation pattern by i) during a first period of time, transmitting the test signal in the first direction but not in the second direction, and ii) during a second period of time, transmitting the test signal in the second direction but not the first direction.

2. (Previously Presented) The method of claim 1, wherein at least one weighting factor in an antenna port mapping in the communication node is changed for the emitted radiation pattern.

3. (Previously Presented) The method of claim 1, wherein a code book in a pre-coder is looped for the emitted radiation pattern.

4. (Previously Presented) The method of claim 1, wherein the active antenna moves from a start frequency to a stop frequency at a sweep rate or scanning rate when emitting the radiation pattern.

5. (Previously Presented) The method of claim 1, wherein the radiation pattern is emitted with maximum output power.

6. (Previously Presented) The method of claim 1, wherein at least one of an antenna port mapping and a radio distribution network comprised in the communication network generates the test signal.

7. (Previously Presented) The method of claim 1, wherein the scanning in at least two directions uses beamforming.

8. (Currently Amended) A communication node for enabling Over The Air (OA) testing, wherein the communication node comprises at least one active antenna, the communication node being adapted to:
transmit a test signal OTA by emitting a radiation pattern from the active antenna, wherein 
the active antenna is adapted to scan two or more directions when emitting the radiation pattern, wherein 
said two or more directions include a first direction and a second direction, and
the active antenna is adapted to scan said two or more directions when emitting the radiation pattern by i) during a first period of time, transmitting the test signal in the first direction but not in the second direction, and ii) during a second period of time, transmitting the test signal in the second direction but not the first direction.

9. (Previously Presented) The communication node of claim 8, being further adapted to change at least one weighting factor in an antenna port mapping in the communication node for the emitted radiation pattern.



11. (Previously Presented) The communication node of claim 8, being further adapted to move the active antenna from a start frequency to a stop frequency at a sweep rate or scanning rate when emitting the radiation pattern.

12. (Previously Presented) The communication node of claim 8, being further adapted to emit the radiation pattern with maximum output power.

13. (Previously Presented) The communication node of claim 8, wherein at least one of an antenna port mapping and a radio distribution network comprised in the communication network is adapted to generate the test signal.

14. (Previously Presented) The communication node of claim 8, being further adapted to scan in at least two directions using beamforming.

15. (Previously Presented) A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 1.



17. (Cancelled)

18. (Previously Presented) The method of claim 1, wherein the active antenna scans said two or more directions when emitting the radiation pattern by changing weighting factors of the active antenna or by looping through a code book in a pre-coder.

19. (Previously Presented) The method of claim 1, wherein
the radiation pattern is an antenna beam, and
the active antenna scans said two or more directions when emitting the radiation pattern by moving the antenna beam in said two or more directions.

20. (Previously Presented) The method of claim 19, wherein the active antenna comprises a set of antenna elements, and
the step of moving the antenna beam in said two or more directions comprises applying different amplitude and phase to each antenna element in a sequence to control the antenna beam direction.   

21. (Previously Presented) A method performed by a communication node for enabling Over The Air (OTA) testing, wherein the communication node comprises at least one active antenna which includes a plurality of antenna elements, the method comprising:

transmitting from the active antenna the test signal in a second direction by applying a second combination of amplitudes and phases to the antenna elements during a second period of time which is subsequent to the first period of time.

Examiner's Statement of reason for Allowance

Claims 1-15 and 18-21 renumbered as 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to method performed by a communication node for enabling Over The Air (OTA) testing, wherein the communication node comprises at least one active antenna, the method comprising: transmitting a test signal OTA by emitting a radiation pattern from the active antenna, wherein the active antenna scans two or more directions when emitting the radiation pattern, wherein  said two or more directions include a first direction and a second direction, and the active antenna scans said two or more directions when emitting the radiation pattern by i) during a first period of time, transmitting the test 
The closest prior art, as previously recited, Olgaard et al. (US 9,923,647 B1), Lee et al. (US 9,985,733 B1) are also generally directed to various aspects of enabling confirmation of expected phase shifts of radio frequency (RF) signal emitted from respective elements of an antenna array.  However, none of Olgaard and Lee teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 8.  For example, none of the cited prior art teaches or suggest the steps of wherein the active antenna scans two or more directions when emitting the radiation pattern, wherein  said two or more directions include a first direction and a second direction, and the active antenna scans said two or more directions when emitting the radiation pattern by i) during a first period of time, transmitting the test signal in the first direction but not in the second direction, and ii) during a second period of time, transmitting the test signal in the second direction but not the first direction.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478